

Exhibit 10.1
[logo.jpg]
 
SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
 
This SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS, (“Agreement”) is
made and entered into by and between PATRICK L. JOHNSON (“Employee”) and
PRO-DEX, Inc., a Colorado corporation (“the Company”).
 
RECITALS
 
WHEREAS, Employee has been employed by the Company in various capacities, most
recently in the position of Executive Vice President and Chief Business
Development Officer
 
WHEREAS, Employee and the Company are parties to that certain October 18, 2006
letter agreement signed by Employee and by Mark P. Murphy on behalf of the
Company, the provisions of which letter agreement the parties intend to
supersede through their entry into this Agreement; and
 
WHEREAS, Employee’s employment with the Company will separate on February 5,
2010 (the “Separation Date”), and the Company and Employee mutually desire to
settle fully and finally all obligations to Employee that the Company may have
of any nature whatsoever, as well as any asserted or unasserted claims that
Employee may have arising out of his employment with the Company or the
separation of that employment.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements and the terms and conditions set forth herein and other valuable
consideration, the parties agree as follows:


 
1.
Compensation Through Separation Date. On the Separation Date, Employee will be
paid all unpaid base salary, unpaid bonuses earned, unreimbursed business
expenses, together with any accrued but unused vacation pay, less state and
federal taxes and other required withholding, for the period from the last
regular pay day through the Separation Date. Employee acknowledges and agrees
that upon the receipt of the foregoing payment, the Company will have paid to
him all salary, bonuses, benefits, accrued vacation pay, or other consideration
owed to him at any time and for any reason through the Separation Date. Employee
further represents and agrees that no further sums are or were due and owing
Employee either by the Company or by any individual or entity related to the
Company in any way, except as provided for in this Agreement.



 
2.
Effective Date. The Effective Date of this Agreement shall be the eighth day
after Employee’s dated execution of this Agreement, provided that Employee has
not revoked this Agreement pursuant to Paragraph 13.



 
3.
Special Additional Compensation. In consideration of this Agreement, and
provided that none of the provisions of Paragraph 4 has been violated, and that
the revocation period referenced in Paragraph 13 shall have expired without this
Agreement having been revoked, the Company also will do the following:


 

--------------------------------------------------------------------------------

 


 
A.
Continue to pay Employee, over a period of six months from the Separation Date,
in regular installments on the Company’s regular payroll pay dates for exempt
employees, a gross amount equal to Employee’s last regular bi-weekly salary
until the total gross payments have reached the amount of One Hundred Five
Thousand Dollars ($105,000), less applicable legal deductions and withholdings
(the “Separation Agreement Payment”)



 
B.
As additional consideration for the promises and obligations contained herein,
and provided Employee elected coverage under the Company’s group health
insurance program prior to the Separation Date and makes a timely election for
continued coverage pursuant to COBRA, the Company further agrees to pay the
Company’s portion of the monthly premiums for such continued coverage under the
Company’s group health insurance program for a period from the Separation Date
through July 31, 2010. Thereafter, if applicable, continuation coverage pursuant
to COBRA will be available to Employee at Employee’s sole expense, and Employee
will be responsible for the full COBRA premium for any remaining months of the
COBRA coverage period made available pursuant to applicable law.



 
C.
Make available to Employee the following Additional Contingent Separation
Payment (“ACSP”), subject to the provisions of this Subparagraph 3-C:



 
1)
At any time between March 8, 2010, through August 7, 2010, Employee shall be
entitled to notify the Company in writing that he wishes to cause the Company to
calculate and pay him all or a portion of the ACSP based upon the total number
of options which were the subject of one or more option grants previously
granted to Employee with grant dates from June 30, 2001 through September 6,
2002, and outstanding as of both (i) the Separation Date and (ii) March 7, 2010
(each such option grant, a “Reference Grant”), as Employee shall have identified
in his written notice, in which event the Company:



 
a.
shall calculate the average closing price of its common shares of stock for the
five trading days immediately preceding the date of the receipt of Employee’s
written notice;



 
b.
shall, with respect to each such Reference Grant identified in the written
notice, subtract the exercise price of such Reference Grant from the lesser of
(i) the average closing price as calculated in sub-section (a) above or (ii)
$1.50; and



 
c.
shall multiply the resulting amount, if any, by the total number of such options
(and no less than the total number of such options) contained in each Reference
Grant specified by Employee in his written notice; provided, however, that:


 

--------------------------------------------------------------------------------

 


 
i.
any Reference Grant identified in a written notice from Employee cannot later be
identified in a subsequent written notice; and

 
ii.
the ACSP shall have a maximum aggregate limit of $117,125, regardless of (A) the
stock price of the Company at any time, (B) the number of written notices
provided by Employee from March 8, 2010, through August 7, 2010, or (C) the
number or size of the Reference Grant specified by Employee in any such written
notification.



 
2)
Employee’s eligibility to request payment of the ACSP is further subject to the
following provisions: (a) at no time from the Separation Date through August 7,
2010, shall Employee take any action with a purpose of influencing the stock
price of the Company’s common stock, and (b) at no time from March 8, 2010,
through August 7, 2010, shall Employee trade, for himself or anyone acting in
concert with him, in the stock, options or other equity of the Company.



 
3)
The Company shall pay any ACSP to Employee within ten business days after the
calculation of any amount properly payable under the provisions of this
Subparagraph 3-C, less deductions and withholdings as required by law.



 
4)
The foregoing prices and amounts shall be proportionately adjusted in the event
of any reverse or forward stock split or other adjustment to the capital
structure of the Company.



 
4.
Return of Company Property. Employee understands that, except as otherwise
provided by this Paragraph 4, as of the Separation Date he was required to
return to the Company, and Employee represents that he has returned to the
Company, all tangible property and information belonging to the Company that is
within his possession or subject to his control, including but not limited to
any equipment, supplies, credit cards, and office machines, and also including
any electronic or tangible documents or files relating to the Company, except
for (i) such personnel and compensation records provided to Employee during the
course of his employment, and (ii) the following tangible items which were
assigned for Employee’s use prior to the Separation Date, and which the Company
has agreed Employee may retain thereafter: cell phone and cell phone number,
laptop computer and docking station (but excluding Company data files and
documents, which Company shall be entitled to remove from the computer and any
related storage devices), and office chair. The Company agrees to transfer to
Employee the Sprint Card account associated with the laptop computer, and to
permit Employee to retain, at his expense, the Company-procured hotel
reservation for the 2010 AAOS convention.


 

--------------------------------------------------------------------------------

 


 
5.
Health Insurance Benefits. Employee is entitled to continue his health insurance
benefits at his own expense (except as otherwise provided in Paragraph 3) and
for such period as may be required by law following the period specified.



 
6.
Complete Release of Claims by Employee.



 
A.
In consideration for this Agreement, and to the maximum extent permitted by law,
Employee, for himself, and his heirs, assigns, executors, administrators, agents
and successors (collectively, “Employee’s Affiliates”) hereby fully releases,
covenants not to sue and forever discharges the Company and each of its
predecessors, successors, assigns, employees, officers, directors, shareholders,
agents, attorneys, subsidiaries, parent companies, divisions or affiliated
corporations or organizations, expressly including, but not limited to, PRO-DEX,
Inc., whether previously or hereafter affiliated in any manner (collectively,
“Released Parties”), from any and all claims, demands, actions, causes of
action, charges of discrimination, obligations, damages, attorneys’ fees, costs,
expenses, and liabilities of any nature whatsoever, whether or not now known,
suspected or claimed (the “Claims”), that Employee or Employee’s Affiliates ever
had, now have, or may claim to have as of the date of this Agreement against the
Released Parties (whether directly or indirectly), or any of them, by reason of
any act or omission concerning any matter, cause or thing occurring on or before
the Effective Date of this Agreement. This release includes, without limiting
the generality of the foregoing, the waiver of any claims related to or arising
out of Employee’s employment with the Company or the separation of that
employment. In giving this release, Employee waives and releases any and all
rights to employment or re-employment with the Company.



 
B.
Without limiting the generality of the foregoing, Employee understands and
agrees that the release provisions of this Paragraph 6 apply to any Claims that
Employee or the Employee’s Affiliates now have, or may ever have had, against
the Company or any of the other Released Parties occurring on or before the
Effective Date of this Agreement that arise out of or are in any manner related
to Employee’s employment with the Company or with any of the other Released
Parties, as well as the separation of that employment, including without
limitation any Claims arising out of or related to violation of any federal or
state employment discrimination laws, including the California Fair Employment
and Housing Act; the California Family Rights Act; the Family and Medical Leave
Act; Title VII of the Civil Rights Act of 1964; the federal Age Discrimination
in Employment Act, as amended; the Americans With Disabilities Act; the National
Labor Relations Act; the Equal Pay Act; the Employee Retirement Income Security
Act of 1974; as well as all Claims arising out of or related to violations of
the provisions of the California Labor Code; the California Government Code; the
California Business & Professions Code, including Business & Professions Code
Section 17200, et seq.; state and federal wage and hour laws, including the
federal Fair Labor Standards Act; breach of contract; fraud; misrepresentation;
common counts; unfair competition; unfair business practices; negligence;
defamation; infliction of emotional distress; invasion of privacy; assault;
battery; false imprisonment; wrongful termination; and any other state or
federal law, rule, or regulation.


 

--------------------------------------------------------------------------------

 


 
C.
Employee acknowledges and represents that he did not suffer any work-related
injuries while working for the Company. Employee acknowledges and represents
that he has no intention of filing any claim for workers’ compensation benefits
of any type against the Company, and that he will not file or attempt to file
any claims for workers’ compensation benefits of any type against the Company.
Employee acknowledges that the Company has relied upon these representations,
and that the Company would not have entered into this Agreement but for these
representations. As a result, Employee agrees, covenants, and represents that
the Company may, but is not obligated to, submit this Agreement to the Workers’
Compensation Appeals Board for approval as a compromise and release as to any
workers’ compensation claim that Employee files at any time against the Company.



 
7.
Older Workers Benefit Protection Act. This Agreement is subject to the terms of
the Older Workers Benefit Protection Act of 1990 (the “OWBPA”). The OWBPA
provides that an individual cannot waive a right or claim under the Age
Discrimination in Employment Act (“ADEA”) unless the waiver is knowing and
voluntary. Pursuant to the terms of the OWBPA, Employee acknowledges and agrees
that he has executed this Agreement voluntarily, and with full knowledge of its
consequences. In addition, Employee hereby acknowledges and agrees that: (a)
this Agreement has been written in a manner that is calculated to be understood,
and is understood, by Employee; (b) the release provisions of this Agreement
apply to rights and claims that Employee may have under the ADEA, including the
right to file a lawsuit against the Released Parties for age discrimination; (c)
the release provisions of this Agreement do not apply to any rights or claims
that Employee may have under the ADEA that arise after the date Employee
executes this Agreement; and (d) the Company does not have a preexisting duty to
pay the special additional compensation identified in this Agreement (except to
the extent otherwise provided in the October 18, 2006 letter agreement
referenced in Paragraph 3-A).



 
8.
 General Nature of Release; Claims Not Released. The Release set forth above in
Paragraph 6 of this Agreement is a general release of all claims, demands,
causes of action, obligations, damages, and liabilities of any nature whatsoever
that are described in the Release and is intended to encompass all known and
unknown, foreseen and unforeseen claims that Employee may have against the
Released Parties, or any of them, except for any claims that may arise from the
terms of this Agreement, or any claims which may not be released as a matter of
law. It is further understood by the Parties that nothing in this Agreement
shall affect any rights Employee may have under any Pension Plan and/or Savings
Plan (i.e., 401(k) plan) provided by the Company as of the Separation Date, such
items to be governed exclusively by the terms of the applicable plan documents.
Employee covenants and agrees never to commence, aid in any way, prosecute or
cause to be commenced or prosecuted any action or other proceeding based upon
any claims, demands, causes of action, obligations, damages or liabilities which
are the subject of this Agreement; provided however, that Employee does not
relinquish any protected rights to file a charge, testify, assist or participate
in any manner in an investigation, hearing or proceeding conducted by the Equal
Employment Opportunity Commission, the Office of Federal Contract Compliance or
any similar state human rights agency. However, Employee may not recover
additional compensation or damages as a result of any such action.


 

--------------------------------------------------------------------------------

 


 
9.
Release of Section 1542 Rights. Employee expressly waives and relinquishes all
rights and benefits he may have under Section 1542 of the California Civil Code.
Section 1542 is intended to protect against an inadvertent release of unknown or
unsuspected claims that would be material to this Agreement. This Paragraph 9
provides that Employee also is releasing any such unknown or unsuspected claims.
Section 1542 reads as follows:

 
“Section 1542. [General Release; extent.] A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”


 
10.
Non-Admission of Liability. Employee and the Company acknowledge and agree that
this Agreement is a settlement agreement and shall not in any way be construed
as an admission by any of the Released Parties of any wrongful act against, or
any liability to, Employee or any other person.



 
11.
Protection of Trade Secrets. Employee agrees to keep in strict confidence at all
times, and that he will not at any time, either directly or indirectly, make
known, reveal, make available or use, any Trade Secrets as defined herein, which
Employee obtained during or by virtue of his employment with the Company. The
parties agree that “Trade Secrets” as used herein means all confidential
information which (i) has been the subject of reasonable efforts by the Company
to maintain as secret and confidential, (ii) pertains in any manner to the
business of the Company, including proprietary information entrusted to the
Company in confidence by its customers or suppliers (except to the extent such
information is generally known or made available to the public or to the
Company’s competitors through lawful means), and (iii) has independent economic
value by virtue of not being generally known to other persons who could obtain
economic value from its disclosure or use. Employee acknowledges that all Trade
Secrets, as well as all other confidential information or data of the Company,
are and remain the exclusive property of the Company (or, in the case of
proprietary information belonging to a customer or supplier who has entrusted it
to the Company, the exclusive property of that person or entity). Employee and
the Company further agree that the following information constitutes a
non-exclusive listing of Trade Secrets coming within the terms of this
Agreement: the customer contacts and business requirements of the Company’s
current customers with respect to the Company’s products; the supplier contacts
and business requirements of the Company’s suppliers with respect to the
Company’s products; the specific nature and amount of business conducted by the
Company with its customers and suppliers; the product specifications required by
the Company’s customers or required by the Company of its suppliers; customer
and supplier pricing information and discount schedules with respect to the
Company’s products or supplies; and the Company’s business plans and strategies
for acquiring new products, customers, or manufacturing sources or otherwise
expanding or improving its product offerings to customers. Employee further
agrees that he shall not directly or indirectly solicit business from or with
respect to any customers or suppliers of the Company through the use of any
Trade Secrets. To the maximum extent permitted by law, Employee further
covenants and agrees to observe and comply with all other agreements previously
made with the Company with respect to the protection of the Company’s
intellectual property and confidential information, and that all such agreements
shall survive the parties’ entry into this Agreement to their maximum lawful
extent except as specifically superseded by this Agreement.


 

--------------------------------------------------------------------------------

 


 
12.
Twenty-One Day Consideration Period. This Agreement is being given to Employee
on January 27, 2010. Employee acknowledges that he is entitled to take up to
twenty-one (21) calendar days to consider whether to accept this Agreement, and
that if he signs this Agreement before expiration of the 21-day period, he has
done so voluntarily. Employee agrees that any modifications, material or
otherwise, made to this Agreement do not restart or affect in any manner the
original twenty-one (21) calendar day consideration period.



 
13.
Seven Day Revocation Period. After signing this Agreement, Employee shall have a
period of seven (7) calendar days to revoke the Agreement by providing the
Company with written notice of his revocation. To be effective, such revocation
must be in writing, must specifically revoke this Agreement, and must be
received by the Company prior to the eighth calendar day following Employee’s
execution of this Agreement. This Agreement shall become effective, enforceable,
and irrevocable on the eighth calendar day following Employee’s execution of
this Agreement. Any revocation of this Agreement, however, shall not affect the
finality of the separation of Employee’s employment with the Company on the
Separation Date.



 
14.
Acknowledgment of Being Advised to Consult Legal Counsel. This Agreement is an
important legal document. Employee acknowledges that the Company has advised him
in writing to consult with an attorney of his choice prior to signing this
Agreement, and that he has had the opportunity to consult with an attorney to
the extent he so desires.



 
15.
Confidentiality. As a material inducement to the Company to enter into this
Agreement, Employee promises and agrees to maintain confidentiality regarding
this Agreement to the extent permitted by applicable law, except to the extent
the Company publicly discloses its terms in accordance with public company
disclosure requirements. Therefore, except to the extent of any public
disclosure by the Company, Employee promises and covenants not to disclose,
publicize, or cause to be publicized any of the terms and conditions of this
Agreement except to his immediate family, and to his attorney or accountant to
the extent reasonably necessary to obtain professional advice with respect to
the parties’ rights and obligations as stated herein, or otherwise as permitted
by law. Employee further promises and covenants to use his best efforts to
prevent any further disclosure of this Agreement by any such persons to whom he
does make disclosure.


 

--------------------------------------------------------------------------------

 


 
16.
Ambiguities. Employee and the Company agree that the general rule that
ambiguities shall be construed against the drafting party shall not apply to any
interpretation of this Agreement.



 
17.
Interpretation. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be valid and effective under applicable law.
If any provision of this Agreement shall be unlawful, void or for any reason
unenforceable, it shall be deemed separable from, and shall in no way affect the
validity or enforceability of, the remaining provisions of this Agreement, and
the rights and obligations of the parties shall be enforced to the fullest
extent possible. All captions are for convenience of reference only and shall be
disregarded in interpreting this Agreement.



 
18.
Entire Agreement. Employee acknowledges that he is not relying, and has not
relied, on any representation or statement by the Company with regard to the
subject matter or terms of this Agreement, except to the extent set forth fully
in this Agreement. This Agreement constitutes the entire agreement between
Employee and the Company with respect to the subject matter of this Agreement,
and supersedes any and all other agreements, understandings or discussions
between Employee and the Company with respect to the subject matter of this
Agreement (specifically including the October 18, 2006 letter agreement between
Employee and the Company), other than (a) the Employee Invention and
Confidentiality Agreement most recently signed by Employee, and (b) the
Indemnification Agreement between the parties, dated November 1, 2008, each of
which agreements shall survive the execution of this Agreement and the
separation of Employee’s employment.



 
19.
Risk of New or Different Facts. Employee acknowledges that he may discover new
information different from or inconsistent with facts he presently believes to
be true, and expressly agrees to assume the risk of such new or different
information.



 
20.
Acknowledgment by Company of No Known Claims Against Employee. The Company
represents and acknowledges that it knows of no claims it has against Employee,
and hereby confirms at Employee’s request that the Company has no present
intention of pursuing any claim or claims against Employee.



 
21.
Modification.  This Agreement cannot be modified or terminated, except by a
writing signed by the party against whom enforcement of the modification or
termination is sought.



 
22.
Voluntary Agreement.  This Agreement in all respects has been voluntarily and
knowingly executed by the parties hereto.  Employee specifically represents that
he has carefully read and fully understands all of the provisions of this
Agreement, and that he is voluntarily entering into this Agreement.


 

--------------------------------------------------------------------------------

 


 
23.
Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.



 
24.
Governing Law.  The validity and effect of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of
California, without giving effect to conflicts of laws principles.

 
IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
and General Release of All Claims, and have initialed each page hereof, on the
dates set forth below.


Dated: February 3, 2010
 
/s/ Patrick L. Johnson
   
Patrick L. Johnson
   
Employee
         
PRO-DEX, INC.
     
Dated: February 3, 2010
 
/s/ Mark P. Murphy
   
By: Mark P. Murphy
         
Its: Chief Executive Officer


 

--------------------------------------------------------------------------------

 